Citation Nr: 0009843	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  94-14 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1949 to 
June 1953.  This appeal arises from an August 1993 rating 
decision of the New York, New York, regional office (RO) 
which increased from 10 percent to 30 percent the disability 
evaluation for the veteran's service-connected nervous 
disorder, currently diagnosed as PTSD.  By a rating action 
dated in May 1995, the 30 percent disability evaluation 
assigned for PTSD was increased to 50 percent, effective in 
February 1993.  

On January 12, 2000, a hearing was held in Washington, DC, 
before Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).  At that time, the veteran submitted a 
copy of his 1998 Federal income tax return, which had not 
been previously considered by the RO.  There was also no 
indication that the RO had reviewed a statement that the 
veteran had submitted in June 1999.  However, in an attached 
statement, the veteran waived review of the additional 
evidence by the RO and the issuance of a supplemental 
statement of the case.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (1999), that evidence need not be considered by 
the RO.


FINDINGS OF FACT

1.  The symptoms of the veteran's PTSD are not manifested by 
more than considerable social and industrial impairment.

2.  The veteran has not routinely displayed deficiencies in 
most areas with symptoms such as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse 

control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 3.321 and Part 4, including 
§§ 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic Code 9411 
(as in effect prior to November 7, 1996 and on/after November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for paranoid type schizophrenic reaction 
was granted in June 1953.  A 100 percent disability 
evaluation was assigned.  The disability rating was 
subsequently reduced to 50 percent in July 1954, 30 percent 
in September 1959, and 10 percent in December 1961.

In February 1993, the veteran filed a claim for an increased 
evaluation of his service-connected "nervous" condition.  
He stated he had trouble sleeping.  He said his intake of 
alcohol had increased.

The veteran was afforded a VA psychiatric examination in May 
1993.  He discussed his inservice treatment for a "nervous 
breakdown."  He said he was eventually diagnosed as having 
paranoid type schizophrenia.  He also revealed that he had 
not given a complete history of events prior to being given 
that diagnosis.  For example, two years prior to his 
hospitalization, he reported that he sustained a head injury 
when a plane flipped a hatch during a landing and hit him in 
the head.  He said he was rendered unconscious.  The veteran 
recalled that he started to have nightmares and flashbacks 
about the incident around the same time he had his "nervous 
breakdown".  He stated he also experienced symptoms of 
insomnia and hypervigilance.  After his service discharge, he 
reported that he went to the Palmer College of Chiropractic, 
and that he had been a practicing chiropractor for many 
years.  He said that he still had nightmares, flashbacks, 
insomnia, and hypervigilance.

The mental status examination revealed a somewhat disheveled, 
unshaven individual who was loquacious but cooperative.  His 
speech tended to be tangential and repetitive.  There were no 
overt delusions or hallucinations.  He was obsessed about 
being hit in the head by a plane.  He had an obsession with 
the symptoms of flashbacks and nightmares.  The veteran 
maintained poor eye contact.  Recent and remote memories were 
intact.  The impression was PTSD.  The examiner opined that 
the symptoms of PTSD mimicked the initial signs and symptoms 
of schizophrenia.

By a rating action dated in August 1993, the 10 percent 
disability evaluation assigned to the service-connected 
psychiatric disorder was increased to 30 percent.  The 
veteran appealed this decision.

In March 1995, the veteran was afforded a personal hearing 
before the RO.  He described symptoms of difficulty 
concentrating, insomnia, irritability, depression, 
hypervigilance, and forgetfulness.  He said he continued to 
see patients a few hours a week.  He stated he worked three 
days a week.  He maintained that his job had become too 
physically demanding and emotionally stressful.  He said he 
lacked the patience and energy to take new patients.  
However, the veteran testified that his decision to decrease 
his number of patients was also based on his receipt of 
Social Security age-related benefits.  He denied losing any 
patient due to irritability or shortness of temper.  Although 
he tended to stay home and watch television, he reported 
spending the holidays with friends.  He said he socialized.  
The veteran denied receiving any type of psychiatric 
treatment.  He indicated that he saw another chiropractor to 
keep his body mechanics in check and to get rid of nerve 
pressure.

The veteran was afforded another VA psychiatric examination 
in April 1995.  He complained of nightmares, flashbacks, and 
an exaggerated startle response.  He said he was not working 
full-time and had not done so in many years.  He maintained 
that he used medication to help him sleep.  The mental status 
examination revealed a well-dressed individual who was 
loquacious and cooperative.  The veteran's speech was 
somewhat tangential but not bizarre.  There was no evidence 
of hallucination, delusion, or psychosis.  His affect and 
mood were judged to be depressed.  He appeared to be easily 
irritated and startled during the examination.  He reacted to 
sounds from inside and outside the examination area with a 
general startle response.  The veteran maintained poor eye 
contact.  Recent and remote memories were grossly intact.  
Insight and judgment were fair.  The diagnosis was PTSD.  The 
veteran was assigned a 34 on the Global Assessment of 
Functioning (GAF) Scale.  The examiner opined that the 
veteran was unemployable due to the severity of his 
symptomatology and the fact that he still had nightmares, 
intrusive memories, and hypervigilance with paranoid 
features.  

In May 1995, the 30 percent disability evaluation assigned to 
PTSD was increased to 50 percent, effective in February 1993.  
The Hearing Officer found that the evidence of record 
supported the finding that the veteran's nervous condition 
more closely approximated a considerable impairment of his 
everyday activities.  He indicated there was no evidence to 
justify a higher evaluation.

In December 1997, the veteran was mailed a supplemental 
statement of the case (SSOC) with regard to the issue on 
appeal.  The RO indicated that the criteria for rating mental 
disorders had been revised on November 7, 1996.  The new 
criteria for evaluating psychiatric disorders were cited.  In 
this regard, the RO stated an evaluation in excess of 50 
percent for the veteran's PTSD was not warranted under either 
the old or new rating criteria.

The veteran was afforded a VA psychiatric examination in 
January 1998.  He discussed his inservice treatment for a 
nervous condition in detail.  He stated that he had never 
married, and that he had no children.  He said he had worked 
as a chiropractor on a full-time basis from 1959 to 1995, and 
that he currently worked a few days a week for a couple of 
hours a day.  Prior to leaving his full-time practice in 
1995, the veteran reported tearing a tendon in his right arm 
after falling down some stairs.  He said he had found it hard 
to return to full-time practice.  He stated he wanted to 
retire, but that he was unable to do so because of financial 
difficulties.  He remarked that getting an increased 
disability evaluation would help facilitate his retirement.  
When asked about recurrent dreams, the veteran said he would 
dream about his ship board head injury about once a month.  
He indicated that his flashbacks about the event occurred 
with the same frequency.  He denied hypervigilance or an 
exaggerated startle response.  He said he enjoyed being 
around people, and that he felt comfortable being in large 
crowds.  The veteran reported that his only psychiatric 
hospitalizations had been those that occurred during his 
military service.  He stated he occasionally took Alka-
Seltzer cold medicine to help him sleep.

On mental status examination, the veteran was casually 
dressed with fair activities of daily living.  He was 
cooperative and maintained good eye contact.  His speech was 
of normal rate and tone.  His thought process was organized 
but tangential at times.  He did have some psychomotor 
agitation.  The veteran described his mood as good with 
congruent affect.  He denied any suicidal or homicidal 
ideation.  His impulse control was good.  He was alert and 
oriented to person, place, and time.  His memory was intact.  
The veteran was assigned a 70 on the GAF Scale.  However, no 
diagnosis was given.  The examiner observed that the veteran 
repeated multiple times that he was told at his second 
examination that he would get a 50 percent rating for PTSD 
after the examination, and that each subsequent examination 
would result in an increase until he was evaluated as 100 
percent disabled.  The examiner said the veteran appeared 
almost obsessional about this topic.

In June 1996, the 50 percent disability evaluation assigned 
to PTSD was continued.  The RO held the symptomatology of the 
veteran's PTSD failed to meet the criteria of a higher 
evaluation.  A SSOC was mailed to the veteran that same 
month.

On January 12, 2000, the veteran was afforded a personal 
hearing before the undersigned.  He testified that he only 
worked two hours a day three days a week.  He asserted that 
his 1998 income tax return showed that he was essentially 
unemployed.  He said he had worked as a chiropractor for 26 
years.  The veteran testified that his age had been the 
precipitating factor in his decision to curtail his full-time 
practice.  He stated the work was too physical and he was no 
longer as "sharp" as he used to be.  He indicated that his 
decision to reduce his full-time practice was further 
impacted by a right arm injury that he suffered in 1995.  
However, the veteran argued that the symptoms of his PTSD had 
also been a factor in his decision to retire.  He complained 
of sleep problems, recurring nightmares, and paranoia.  He 
denied receiving any psychiatric treatment.  He attributed 
his sleep disturbances primarily to a prostate condition.  He 
said he spent much of his time watching television or going 
on walks.  He added that he did date and meet socially with 
other chiropractors.  The veteran contended that the 
physician who had examined him in 1995 had told him that he 
would be receiving a 100 percent disability rating within 
five years.  In this regard, both the undersigned and the 
veteran's representative informed him that the decision to 
assign a specific disability rating was placed in the hands 
of the ratings board and not the doctor.

The veteran submitted a copy of his 1998 Federal income tax 
return in support of his claim.  His income for the year was 
listed as 182 dollars.  

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The appellant in the instant case has 
stated a well-grounded claim.  Moreover, as all 

evidence necessary to an equitable disposition of the 
veteran's claim was obtained by the RO, the VA has fulfilled 
its duty to assist.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; that 
is, impairment of earning capacity.  38 C.F.R. § 4.129 (as in 
effect prior to November 7, 1996).  The severity of 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect on November 7, 1996).

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Prior to November 7, 1996, a 50 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships was 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired.  The 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic Code 9411.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                             
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                             
50

38 C.F.R. Part 4, Diagnostic Codes 9201-9440 (1999).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 50 percent is not warranted under the 
"old" or "new" rating criteria.  Again, a 70 percent 
evaluation under the old criteria was assignable when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  The veteran's current employment status 
must therefore be viewed in its entirety.  The record 
indicates that the veteran has not worked full-time since 
1993.  In this regard, the Board recognizes that the report 
of the April 1995 VA psychiatric examination indicated that 
the veteran was unemployable, and that he was assigned a GAF 
of 34.  A GAF between 31 and 40 is indicative of, among other 
things, major impairment in several areas, such as work, 
family relations, or mood, and an example of which is an 
inability to keep a job due to psychiatric impairment.  See 
American Psychiatric Association: Quick reference to the 
Diagnostic Criteria from Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington DC, American 
Psychiatric Association, 1994; See also  Carpenter v. Brown, 
8 Vet. App.240 (1995) (the Court recognized the importance of 
the GAF score and the interpretations of the score).  

However, the report of the veteran's January 1998 VA 
psychiatric examination contained no findings with regard to 
the veteran being unemployable.  He was also assigned GAF was 
70.  A GAF between 61 and 70 is indicative of, among other 
things, mild symptoms with some difficulty in social, 
occupational, or school functioning.  Id.  Moreover, a review 
of the record demonstrates that the veteran's decision to 
leave his chiropractic practice was precipitated by his 
receipt of Social Security retirement income and an injury to 
his right arm.  He testified on two occasions that he found 
himself unable to keep up with the physical rigors of being a 
chiropractor.  He also stated at his January 2000 personal 
hearing that his right arm injury had seriously impacted his 
ability to be a practicing chiropractor.  His continued 
inability to maintain full-time employment has been, at the 
very least, a result of his physical condition.  Thus, 
notwithstanding the fact that the veteran continues to 
practice on a part-time basis, the Board finds that the 
veteran's service-connected psychiatric condition cannot be 
viewed as the sole reason that the veteran has been unable to 
maintain full-time employment.  It is also not shown to be a 
sufficient reason, in and of itself, to explain the veteran's 
inability to work full time.

With regard to social impairment, the veteran testified that 
he dates, maintains regular patients, and interacts with 
other members of the chiropractic community.  He said he 
spent his holidays in the company of friends.  At his January 
VA psychiatric examination, he reported that he enjoyed being 
around people, and that he felt comfortable in large crowd 
situations.  While he says he enjoys staying home and 
watching television, and that he feels somewhat estranged 
from others, the Board finds that the evidence supports a 
finding of no greater than considerable social impairment.  
In other words, the record does not reflect severe impairment 
of the veteran's ability to establish and maintain effective 
relationships with people or maintain employment (as required 
under the "old" rating criteria).

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The Board 
concedes that the veteran has had some difficulty in adapting 
to stressful circumstances.  Nevertheless, the veteran has 
not routinely displayed symptoms of suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; an inability to establish 
and maintain effective relationships or deficiencies in most 
areas.  In other words, most of the symptoms required to 
evaluate the veteran's PTSD as 70 percent disabling are not 
present.  The preponderance of the evidence is against 
entitlement to a disability rating in excess of 50 percent 
for the veteran's PTSD.  

The Board has also considered the assignment of a higher 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
PTSD does not result in marked interference with employment 
or frequent periods of hospitalization, or otherwise present 
an exceptional or unusual disability picture.

Finally, as previously noted, the Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski.  As 
indicated above, a 70 percent evaluation for the veteran's 
PTSD is not warranted under either criteria.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.

The veteran has requested that he be afforded an increased 
evaluation under 38 C.F.R. § 4.16(c), as in effect prior to 
the change in rating criteria for psychiatric disorders.  The 
Board finds that this regulation is inapplicable to the 
present case as the veteran does not have a psychiatric 
disorder evaluated as 70 percent disabling.  This provision 
directed such a veteran who was precluded from working due to 
a service-connected psychiatric disorder to be assigned a 
schedular 100 percent evaluation.  As the veteran is not in 
receipt of a 70 percent evaluation for his PTSD, this 
regulation is not pertinent to the present case and does not 
merit further consideration.  38 C.F.R. § 4.16(c) (1996).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his symptoms and 
belief in the merits of his claims, he is not competent to 
offer a medical opinion as to nature and severity of his 
service-connected psychiatric disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 



ORDER

Entitlement to an increased evaluation for service-connected 
PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

